Title: From Alexander Hamilton to Daniel Bradley, 22 August 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            New York August 22. 1799
          
          Your letters of the fifth of July and of the ninth of August have been delivered to me.
          I am extremely sorry it did not occur to me before this late period that I have power only to direct your operations with respect to the recruiting service, and that of course it would be improper in me to give you leave of absence. I must therefore refer you to General Pinckney, simply remarking that I have not the smallest objection to the measure. Capt. Brock belongs to the fourth regiment, and altho’ the date of his commission is the same with that of Capt. Gibson, yet he is placed first in the order of arrangement. The comma Superintendence of the Recruiting Service, therefore, must devolve on Captain Brock in your absence; and you will not fail to give him all necessary instructions.
          You will keep the Clothing you have received for the recruits, unless the situation of any of the men are such as to render a supply to them indispensible. In such case you will furnish them with what they are in urgent want of, and take care to replace the articles advanced out of the next supply that arrives. It is certainly an object of some importance to avoid the expence that will attend the transportation of the Clothing to the different rendezvouses—But if you think this mode will have a more favorable operation than the other on the recruiting service, you are at liberty to pursue it. You are authorized to discharge the man enlisted by Lieut. Lewis upon his procuring a good person in his place—In future you will be pleased to inform me of the special circumstances on which discharges are claimed.
          It is with the Col. of the regiment to appoint a sergeant Major. You will therefore apply to him on the subject. I have no objection, however, to you choosing one provisionally provided you can rely on obtaining subject to the future sanction of your Colonel. There was nothing improper in I am content with the appointment of Lieut. Lewis to perform the duty of Adjutant to the troops at your Rendezvous. I must however observe that I can not engage for any compensation to him. The thing must be referred to the discretion of the Secretary of war. I have written to an urgent letter to the Secretary of war  on the subject of Clothing and other supplies.
          With great considn &c &c &c.
          Major Bradley—
        